Order, insofar as it denies defendant’s motion for partial summary judgment, unanimously affirmed, and in all other respects the order is unanimously reversed and the plaintiff’s motion for partial summary judgment is denied. Unless there was an open and mutual running account, plaintiff’s claim must be limited to the six-year period prior to suit. There is no showing of mutuality in the record. However, such issue of mutuality can best be determined upon a trial. Settle order on notice. Present — Glennon, J. P., Dore, Cohn, Callahan and Van Voorhis, JJ.